Exhibit 10.1

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FOURTH AMENDMENT (this “Amendment”) is made and entered into as of the 27th
day of December, 2017, by and between Mueller Water Products, Inc., a Delaware
corporation (the “Company”), and Marietta E. Zakas McHugh (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated September 15, 2008, as amended effective as of February 6, 2009,
December 1, 2009 and March 1, 2012 (collectively, the “Agreement”);

WHEREAS, the Company and Executive desire to amend the Agreement to reflect
Executive’s new position as Executive Vice President and Chief Financial Officer
effective January 1, 2018 and to make other clarifying amendments; and

WHEREAS, capitalized terms used and not defined in this Amendment shall have the
meaning set forth in the Agreement.

NOW, THEREFORE, the Company and Executive, in consideration of the agreements,
covenants and conditions herein, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows, effective as of January 1,
2018:

1.    Article I, Section 2(a) of the Agreement is amended by deleting the first
sentence therein and replacing it with the following:

“Executive shall serve as Executive Vice President and Chief Financial Officer
of the Company commencing on January 1, 2018. Executive shall report to the
Chief Executive Officer of the Company and Executive’s designated work location
shall be the Company’s headquarters in Atlanta, Georgia.”

2.    Article I, Section 2 of the Agreement is amended by adding the following
new subsection (c) to the end thereof:

 

  “c. Executive understands and agrees that Executive’s employment with the
Company pursuant to this Agreement shall constitute employment “at-will.”
Executive acknowledges that the rights of the Company remain wholly intact to
change or reduce at any time and from time to time her compensation, title,
responsibilities, location, and all other aspects of the employment
relationship, or to discharge her (subject to the requirements of Article I,
Section 4, 5 or 6, as applicable).”

3.    Article I, Section 3 of the Agreement is amended by deleting subsections
(a), (b) and (c) therein and replacing them with the following:

 

  “a. Executive’s base salary (the “Salary”) shall be $375,000 per year
commencing on January 1, 2018. The Salary and job performance shall be reviewed
at least once per year consistent with the practices of the Company.



--------------------------------------------------------------------------------

  b. Subject to approval by the Compensation and Human Resources Committee of
the Company’s Board of Directors (the “Committee”) Executive shall be eligible
to participate in the Company’s executive annual incentive bonus plan (the
“Bonus Plan”), as in effect from time to time. Executive’s initial target bonus
shall be seventy percent (70%) of the Salary (the “Bonus”). Executive’s actual
Bonus amount may range from zero percent (0%) to two hundred percent (200%) of
the Salary and shall be determined based upon corporate and/or individual
performance factors established by the Committee in its sole discretion from
time to time. Bonus targets and ranges for subsequent fiscal years, as well as
performance goals applicable to the Bonus, may be changed in accordance with the
Bonus Plan and without amendment of this Agreement by the Committee in its sole
discretion. Executive must be employed on the date the Committee approves the
Bonus payable with respect to any fiscal year to be eligible to receive a Bonus
for such year. The Bonus, if any, shall be paid no later than the end of the
fiscal year following the fiscal year to which the Bonus relates.

 

  c. Subject to the approval of the Committee, Executive shall be eligible to
participate in the Company’s Second Amended and Restated 2006 Stock Incentive
Plan (the “Incentive Plan”), consistent with its application to other senior
executives of the Company. The target value of Executive’s annual award under
the Incentive Plan shall be $600,000, as determined by the Committee in its sole
discretion. Each such award shall be governed exclusively by the Incentive Plan
and an award agreement(s) between Executive and the Company.”

4.    Article I, Section 3(e) of the Agreement is amended by replacing the
reference therein to “$1,200” with “$1,500.”

5.    Article I, Section 5(ii) of the Agreement is amended by replacing the
reference therein to “225%” with “262.5%.”

6.    Article II, Section 1 of the Agreement is amended by adding the following
new sentence to the beginning of its first paragraph:

“The parties expressly intend and agree that the non-competition,
non-solicitation and non-disclosure covenants contained in this Article II and
Article III shall be construed under the Georgia Restrictive Covenants Act,
O.C.G.A. § 13-8-50 et seq., and case law developed thereunder.”

 

2



--------------------------------------------------------------------------------

7.    Article II, Section 1(a) of the Agreement is amended by deleting the
second sentence therein and replacing it with the following:

“For purposes of this restriction, “Competitive Services” means performing
services as principal financial officer with responsibility for the overall
financial affairs for a company, or participating as a member of the senior
leadership team in overall strategic business planning for a company with duties
substantially similar to those duties Executive shall perform for the Company
under this Agreement or, in the case of managerial or executive duties,
managerial or executive duties for a Competing Business.”

8.    Article II, Section 5 of the Agreement is amended by deleting the section
in its entirety and replacing it with the following:

 

  “5. Non-Disparagement. Following the termination of employment under this
Agreement for any reason and continuing for so long as the Company or any
affiliate, successor or assigns thereof carries on the name or like business
within the United States, neither the Company nor Executive shall, directly or
indirectly, for herself, or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

 

  •   Make any public statements or announcements or permit anyone to make any
public statements or announcements concerning Executive’s reasons for
termination with the Company without Executive’s consent; or

 

  •   Make any public statements that are inflammatory, detrimental, slanderous,
or negative in any way to the interests of the Company or its affiliated
entities on the one hand, or Executive, on the other hand.”

9.    Article III, Section 1 of the Agreement is amended by deleting subsections
(d) and (e) thereof in their entirety and replacing them with the following:

 

  “d. Executive agrees that during employment and thereafter, Executive shall
not use or disclose, on Executive’s own behalf or on behalf of any other person
or entity, any Confidential information to employees of the Company who do not
have a need-to-know or to third parties; provided, however that Executive may
disclose Confidential Information during employment in the normal course of
business.

 

  e. Executive agrees that this non-disclosure obligation shall extend for the
full period of time in which such materials or information remain a trade secret
or Confidential Information.”

 

3



--------------------------------------------------------------------------------

10.    Article III, Section 1 of the Agreement is amended by adding the
following new subsections (g) and (h) to the end thereof:

 

  “g. Nothing contained in this Agreement limits Executive’s ability to file a
charge or complaint with the Equal Employment Opportunity Commission or any
other federal, state or local governmental agency or commission (collectively,
“Government Agencies”), or prevents Executive from providing truthful testimony
in response to a lawfully issued subpoena or court order. Further, this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.

 

  h. Executive is hereby notified that under the Defend Trade Secrets Act:
(i) no individual shall be held criminally or civilly liable under federal or
state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law or (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.”

11.    Article III, Section 7 of the Agreement is amended by deleting subsection
(a) in its entirety and replacing it with the following:

 

  “a. [Intentionally Omitted]”

12.    Except as specifically amended herein, the Agreement shall remain in full
force and effect.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment, to be effective as of January 1, 2018.

 

    MUELLER WATER PRODUCTS, INC.       By:   /s/ J. Scott Hall       Title:  
President and Chief Executive Officer       Date:   December 27, 2017    
EXECUTIVE       /s/ Marietta E. Zakas       Marietta E. Zakas       Date:  
December 27, 2017

 

5